Citation Nr: 0213951	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a 10 percent evaluation based upon 
multiple, service-connected disabilities under 38 C.F.R. 
§ 3.324 (2001).  

2.  Entitlement to service connection for headaches, to 
include as due to claimed mustard gas exposure during 
service.

3.  Entitlement to service connection for ear aches, to 
include as due to claimed mustard gas exposure during 
service.

4.  Entitlement to service connection for loss of taste buds, 
to include as due to claimed mustard gas exposure during 
service.

5.  Entitlement to service connection for a nasal infection 
as due to claimed mustard gas exposure during service.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for a nasal 
infection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming in April and July of 1999.  

The Board is aware that, in an unappealed December 1989 
rating decision, the RO denied the veteran's initial claim of 
entitlement to service connection for a nasal infection.  In 
that decision, the question of mustard gas exposure was not 
addressed.  As such, the Board will consider the issue of 
entitlement to service connection for a nasal infection as 
due to claimed mustard gas exposure on a de novo basis while 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
nasal infection on a direct basis.  See Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's de novo claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate all of his claims.

2.  The veteran's service-connected hypertension and malaria, 
both evaluated as noncompensably disabling, have not been 
shown to interfere with his employability.  

3.  The veteran's claimed mustard gas exposure during service 
has not been verified, thus precluding consideration of his 
claims for service connection for headaches, ear aches, loss 
of taste buds, and a nasal infection on the basis of such 
exposure.

4.  The veteran's claimed headaches have not been shown to be 
etiologically related to service.  

5.  The veteran's claimed ear aches have not been shown to be 
etiologically related to service.

6.  The veteran's claimed loss of taste buds has not been 
shown to be etiologically related to service.

7.  The veteran's claim for direct service connection for a 
nasal infection was first denied by the RO in an unappealed 
December 1989 rating decision, and evidence added to the 
claims file since that decision, while new, does not bear 
directly and substantially on the question of whether he 
incurred a chronic nasal disorder as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent evaluation 
based upon multiple, service-connected disabilities under 38 
C.F.R. § 3.324 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.324 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

2.  Headaches were not incurred in or aggravated by service 
and were not incurred as due to claimed mustard gas exposure 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.316 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

3.  Ear aches were not incurred in or aggravated by service 
and were not incurred as due to claimed mustard gas exposure 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.316 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

4.  Loss of taste buds was not incurred in or aggravated by 
service and was not incurred as due to claimed mustard gas 
exposure during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.316 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

5.  A nasal infection was not incurred as due to claimed 
mustard gas exposure during service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.316 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

6.  New and material evidence has not been submitted to 
reopen the veteran's claim for direct service connection for 
a nasal infection, previously denied in a final December 1989 
rating decision.  38 U.S.C.A. §§ 5103, 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his service-connected hypertension. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a September 
2001 letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2002).   This letter, which includes a summary of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, also 
contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2001).

In this case, the veteran's noncompensable service-connected 
disabilities include hypertension and malaria.  However, 
there is no indication that these disabilities have resulted 
in any significant symptomatology that might interfere with 
normal employability.  The veteran's May 1998 VA heart and 
hypertension examination revealed blood pressure of no worse 
than 150/92, under fair to moderate control without evidence 
of heart disease.  During his VA hearings in June 1999 and 
September 2000, the veteran reported no significant 
hypertension symptoms and indicated that he had not suffered 
from any malaria symptoms for about ten years.  

In short, the veteran has presented no evidence, either lay 
or medical, suggesting any degree of occupational impairment 
resulting solely from his service-connected hypertension and 
malaria.  As such, the preponderance of the evidence is 
against his claim of entitlement to a 10 percent evaluation 
for multiple, noncompensable service-connected disabilities 
under 38 C.F.R. § 3.324 (2001), and the claim must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 


II.  Claims for service connection

A.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims for 
service connection, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
While the veteran has not been afforded a VA examination 
specifically addressing the claimed disabilities, the Board 
notes that, for reasons described in further detail below, 
such an examination is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a September 
2001 letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2002).   This letter, which includes a summary of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, also 
contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, supra.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Certain specific regulations apply in the case of a veteran 
claiming entitlement to service connection for disabilities 
due to exposure to mustard gas or Lewisite.  38 C.F.R. 
§ 3.316 (2001) provides that full-body exposure to specified 
vesicant agents (mustard gas or Lewisite) during active 
military service, together with the subsequent development of 
any of the indicated conditions, is sufficient to establish 
service connection for that condition: 

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

In cases of mustard gas exposure, the veteran must prove in-
service exposure and a diagnosis of a current disability but 
is relieved of the burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure. Rather, a nexus is presumed if the other conditions 
are met, subject to the regulatory exceptions in 38 C.F.R. § 
3.316(b) (2001).  See Pearlman v. West, 11 Vet. App. 443, 446 
(1998).

B.  Headaches, ear aches, and loss of taste buds

In considering the veteran's claims for service connection 
for headaches, ear aches, and loss of taste buds, the Board's 
first inquiry is the question of whether exposure to mustard 
gas, as defined in 38 C.F.R. § 3.316 (2001), has been 
verified in this case.

In a May 1998 statement, the veteran noted that he was first 
exposed to mustard gas during basic training for the United 
States Army in Shreveport, Louisiana during the first two 
weeks of December 1940.  He stated that he was forced through 
an old house filled with tear gas and a "mix of mustard 
gas."  The second incident of exposure reportedly occurred 
in Ponce, Puerto Rico in February 1941.  The veteran reported 
that, during this time, he attended chemical warfare school 
and was required to smell different agents.  While the 
veteran provided a further description of these incidents in 
a July 1998 statement and clarified that the second incident 
actually occurred in March or April of 1941, he reported no 
additional incidents of mustard gas exposure.  

The Board also notes that the veteran's military records 
confirm that he participated in a chemical warfare course in 
May 1948.  

Given this information, the Board contacted the United States 
Soldier and Biological Chemical Command at Aberdeen Proving 
Ground, Maryland.  In an October 1998 response, this facility 
indicated that it was unable to verify the veteran's alleged 
exposure to a mustard agent.  Rather, it was apparent from 
his responses that he only participated in chemical warfare 
training, as the sites he listed were not sites where human 
experimentation was conducted.  This facility also enclosed a 
description of the standard chemical warfare training 
exercises used in basic training and by chemical warfare 
schools.  

As the veteran's reported mustard gas exposure has not been 
verified, the Board has no basis to consider his claims of 
entitlement to service connection for headaches, ear aches, 
and loss of taste buds, under the provisions of 38 C.F.R. 
§ 3.316 (2001). The Board will therefore consider these 
claims solely on a direct service connection basis.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's service medical records reflect that he was 
treated for headaches in May 1946 and October 1964.  However, 
he denied headaches during his April 1967 separation 
examination.  There are no records of post-service treatment 
for headaches, although the veteran did complain of headaches 
during his September 2000 VA hearing.  

The veteran's service medical records reflect that he was 
treated for pain and diminished hearing in the right ear in 
April 1955; a diagnosis was deferred at that time.  A January 
1960 report contains a notation of hearing loss, but an 
audiological evaluation revealed no pure tone thresholds 
above 15 decibels between 500 and 4000 Hertz.  Also, in 
February 1964, the veteran was treated for a feeling of 
"fullness" in the ears.  However, no ear symptomatology was 
shown by the veteran's April 1967 separation examination, and 
the veteran specifically denied tinnitus during that 
examination.  In December 1976, approximately nine years 
following his separation from service, the veteran was first 
treated for a left ear ache.  He was also treated for otitis 
externa of the left ear during a July 1985 VA 
hospitalization.  However, none of the veteran's treatment 
providers has provided an opinion as to the etiology of a 
current ear disorder.  

The veteran's service medical records, including the report 
of his April 1967 separation examination, are entirely 
negative for complaints of, or treatment for, any problems of 
the tongue.  There is also no record of post-service 
treatment for any tongue disorder, although the veteran did 
complain of loss of taste during his September 2000 VA 
hearing.  

Even assuming that the veteran currently suffers from 
headaches, ear aches, and loss of taste buds, there is no 
competent medical evidence of an etiological relationship 
between such disorders and service.  Given the complete 
absence of such evidence, the Board finds that there is no 
basis for requesting a VA examination to further address 
these disorders.  Such an examination is not "necessary" 
under 38 U.S.C.A. § 5103A(d) (West Supp. 2002), as there is 
no reasonable possibility that an examination would result in 
findings supporting the veteran's contentions.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, articulated during his June 
1999 and September 2000 VA hearings.  However, the veteran 
has not been shown to possess the requisite medical 
credentials, training, or other expertise needed to render a 
diagnosis or a competent opinion as to medical causation.  
His lay contentions, therefore, do not constitute competent 
medical evidence and lack probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for headaches, ear 
aches, and loss of taste buds, all to include as due to 
mustard gas exposure, and these claims must be denied.  
Again, as the preponderance of the evidence is against the 
veteran's claims, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002) concerning the resolution of doubt 
in a claimant's favor are not applicable.  


C.  Nasal infection

As indicated above, the Board's consideration of the 
veteran's de novo claim for service connection for a nasal 
infection is predicated solely on the theory of incurrence 
related to mustard gas exposure, as direct service connection 
has already been denied in a final decision.  However, while 
the RO has made all necessary efforts to ascertain whether 
the veteran was exposed to mustard gas during service, such 
exposure has not been verified.  The Board therefore finds no 
basis for further consideration of the veteran's claim for 
service connection for a nasal infection under 38 C.F.R. 
§ 3.316 (2001), as he has not been shown to have been exposed 
to mustard gas during service.  Therefore, this claim must be 
denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002) concerning the resolution 
of doubt in a claimant's favor are not applicable.  

III.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for a nasal 
infection

Initially, the Board observes that the VA's enhanced 
notification duties of 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2002) have been met in regard to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
direct service connection for a nasal infection.  In a 
September 2001 letter, the RO informed the veteran of the 
type of evidence needed to reopen his claim and set forth the 
revised provisions of 38 U.S.C.A. §§ 5103 and 5103A, thus 
providing a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as a description 
of which portion of that evidence (if any) was to be provided 
by him and which portion the VA would attempt to obtain on 
his behalf in the situation of a reopened, de novo claim.  
See generally Quartuccio v. Principi, supra.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2002).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied the veteran's claim for 
service connection for a nasal infection in a December 1989 
rating decision on the basis that a nasal infection was not 
shown during service.  At the time of this decision, the 
claims file included a July 1985 VA hospital report 
containing a diagnosis of leukoplakia to the nasopharynx.  
The veteran was notified of this decision in January 1990, 
but he did not respond in any manner in the subsequent year.  

In the absence of a timely Notice of Disagreement with the 
December 1989 rating decision, that decision is final under 
38 U.S.C.A. § 7105(c) (West 1991).  As such, the issue before 
the Board is whether new and material evidence has been 
submitted to reopen the claim of entitlement to direct 
service connection for a nasal infection.  

Evidence received since the December 1989 rating decision 
includes the following: multiple lay statements; records of 
medical treatment at a United States Air Force base from 
September 1974 to December 1998; VA treatment records, dated 
from July 1985 to February 1999; and transcripts of VA 
hearings conducted in June 1999 and September 2000.

The Board has reviewed all of the medical records added to 
the claims file since the December 1989 rating decision but 
observes that these records, while confirming treatment for 
nasopharyngeal problems, contain no medical opinions or other 
notations linking a current nasal disorder to service.  As 
noted above, the presence of a nasopharyngeal disorder had 
already been shown by the evidence of record as of the 
December 1989 rating decision.  As such, this "new" 
evidence is not "material" in nature, as it does not bear 
directly and substantially on the question of whether the 
veteran incurred a nasal disorder as a result of service.

Similarly, the lay statements and testimony of the veteran at 
the June 1999 and September 2000 VA hearings are not new and 
material, as the veteran has not been shown to possess the 
requisite medical credentials, training, or other expertise 
needed to render a competent opinion as to causation.  See 
Routen v. Brown, 10 Vet. App. at 186.

Overall, the Board acknowledges that much of the evidence 
added to the record since the December 1989 rating decision 
denying direct service connection for a nasal infection is 
"new" in the sense that it was not previously of record.  
However, this evidence does not bear materially and 
substantially on the question of whether the veteran incurred 
a nasal disorder as a result of service.  As such, the 
veteran has submitted no new and material evidence to reopen 
the previously denied claim for service connection for a 
nasal infection, and the appeal must be denied as to that 
issue.
 


ORDER

The claim of entitlement to a 10 percent evaluation based 
upon multiple, service-connected disabilities under 38 C.F.R. 
§ 3.324 (2001) is denied.  

The claim of entitlement to service connection for headaches, 
to include as due to claimed mustard gas exposure during 
service, is denied.

The claim of entitlement to service connection for ear aches, 
to include as due to claimed mustard gas exposure during 
service, is denied.

The claim of entitlement to service connection for loss of 
taste buds, to include as due to claimed mustard gas exposure 
during service, is denied.

The claim of entitlement to service connection for a nasal 
infection as due to claimed mustard gas exposure during 
service is denied.  

As new and material evidence has not been submitted to reopen 
a claim for direct service connection for a nasal infection, 
the appeal is denied as to that issue.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


